ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-086, concluding that as a matter of reciprocal discipline, MITCHIL O. BECHET of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1989, and who has been ineligible to practice law in New Jersey since September 21, 1998, for failure to pay the annual assessments to the New Jersey Lawyers’ Funds for Client Protection as required by Rule 1:28-2, should be suspended from the practice of law for a period of three months based on discipline imposed by the State of New York on July 15, 1999, for conduct constituting violations of RPC l.l(a)(gross neglect) and RPC 8.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that MITCHIL O. BECHET is suspended from the practice of law for a period of three months, effective immediately, and until the further Order of the Court; and it is further
*99ORDERED that the entire-record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.